 DECISIONS OF NATIONAL LABOR RELATIONS BOARDModern Manufacturing Company, Inc. and Interna-tional Ladies' Garment Workers' Union, UpperSouth Department, AFL-CIO. Cases 6-CA-11438 and 6-RC-8162April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 31, 1980, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding, and, on April 9, 1980, an Erratathereto. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings,2find-ings,3and conclusions4of the Administrative Law' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge, in the final paragraph of the sectionof his Decision entitled "On What Date Was The First Company Meet-ing?", found that JoAnn Cox was laid off in violation of Sec. 8(aX3) and(I). However, the Administrative Law Judge's recommended Conclu-sions of Law, Order, and notice reflect no such finding. Although weagree with the Administrative Law Judge that President Cassela's state-ment at the March 24, 1978, meeting that he terminated one employeeand laid off another for engaging in union activity constituted a violationof Sec. 8(aXl), we note that neither the complaint nor the General Coun-sel's brief to the Administrative Law Judge allege that Cox's layoff vio-lated Sec. 8(aX3), and that this issue was not fully litigated during thehearing. Accordingly, we disavow the Administrative Law Judge's find-ing that Cox's layoff violated Sec. 8(aX3) and (I).I In its exceptions Respondent contends that the Administrative LawJudge erred in finding that Respondent violated Sec. 8(aXl) by PresidentCassela's coercive interrogation of employee Deborah Lee in April 1978because such conduct was not alleged in the complaint. We find no meritto Respondent's exceptions, inasmuch as the matter was fully litigated atthe hearing and the record establishes that this conversation took place.In summarizing his findings in the section of his Decision entitled"Other Interfering, Restraining, Coercive, and Discriminatory Conductby Respondent Subsequent to March 24, 1978," the Administrative LawJudge listed several incidents and statements involving employee VictoriaJackson which he found violated the Act and attributed all of the unlaw-ful conduct involving Jackson to Manager Opal Shroyer. However, else-where in his Decision, the Administrative Law Judge correctly found, asthe record reflects, that it was President Cassel, not Shroyer, who cameto Jackson's machine on July 13, 1978, to tell her Respondent had helpedJackson and her husband and now Jackson should help Respondent, andthat it was Vice President Starkey who made a coercive statement toJackson on July 14, 1978.' The Administrative Law Judge, in his Conclusions of Law, failed toset forth a description of the bargaining unit found appropriate by him.Further, pars. 2(c) and (d) of the Administrative Law Judge's recom-mended Order contain certain findings regarding the unit placement ofparticular employees which are best designated as conclusions of law. We261 NLRB No. 78Judge with some modifications and to adopt hisrecommended Order5as modified below.1. We agree with the Administrative Law Judgethat Respondent violated Sec. 8(a)(3) by terminat-ing the employment of employees Carol Way-bright, Joan Ball, David Pringle,6and Pearl IreneSmith, and by refusing to rehire employee DeborahLee. In so finding, the Administrative Law Judgeconcluded that union activity was "substantially ifnot totally" the cause of the discharges of Way-bright and Pringle, "solely" the cause of Ball's dis-charge and apparently the refusal to rehire Lee,and the "primary" reason for the layoff of Smith.He also found that the asserted reasons given byRespondent for its terminating the employment re-lationships with these employees were not the"real, sole," or "primary" ones but were advancedas pretexts to conceal the unlawfulness of Respond-ent's actions. Thus, regardless of such qualifyinglanguage as "substantially if not totally," it is clearthat the Administrative Law Judge deemed the ter-minations and the refusal to rehire these employeesto be motivated wholly by their union activities.Consequently, in affirming the Administrative LawJudge's findings with respect to the termination ofthese employees, we find that none of them wouldhave been discharged, laid off, or refused hire byRespondent, as the individual case may be, absenttheir union activities. Limestone Apparel Corp., 255NLRB 722 (1981).2. In its exceptions, Respondent contends, interalia, that the Administrative Law Judge erred byfinding several statements where the Respondent,through its agents or supervisors, asked employeesto vote "NO" in the election to be violations ofSection 8(a)(1). We find no merit to this conten-tion. Standing alone, such a request might not con-stitute unlawful conduct. However, such is not thecase here. Throughout the Union's organizationalcampaign, Respondent engaged in various unlawfulactivities, including threats, coercive interrogations,and terminations based on employee union activi-have, therefore, modified the recommended Conclusions of Law andOrder, accordingly.I In adopting the Administrative Law Judge's recommendation thatRespondent be required to cease and desist from "in any other manner"interfering with, restraining, or coercing its employees in the exercise oftheir Sec. 7 rights, we find that Respondent "has engaged in such egre-gious or widespread misconduct as to demonstrate a general disregard forthe employees' fundamental statutory rights." Hickmort Foods Inc., 242NLRB 1357 (1979). We shall, therefore, incorporate this broad cease-and-desist language in the Order attached hereto.We shall delete from the last line of the second paragraph of "TheRemedy" recommended by the Administrative Law Judge the followinglanguage: "Except as modified by the wording of such recommendedOrder."'In light of our finding that the discharge of David Pringle violatedSec. 8(aX3), we find it unnecessary to pass on the Administrative LawJudge's finding that Pringle's discharge was also in violation of Sec.8(aX4).534 MODERN MANUFACTURING COMPANYties. An employee faced with a request to vote"NO" from his supervisor or employer in these cir-cumstances might justifiably infer that his job is de-pendent on how he votes.7Thus, we find such arequest becomes coercive conduct when placed ina letter to employees stating that the Employer isaware of the employees' union activities; whenmade to an employee shortly after that employee'swork was, according to the employee, unjustifiablycriticized; when made while implying to an em-ployee that she owed the Company something be-cause the Company had hired her at a time whenthere was no job to be filled; or when made in con-junction with such statements as "If the Unioncame in, the Employer would lose work" or that anearby plant "had laid off a large number of em-ployees after unionization." Therefore, in the con-text and the atmosphere in which they were made,the Administrative Law Judge made the proper de-terminations. Also, we agree with the Administra-tive Law Judge's finding that President Cassela'sstatement during a company meeting on July 7 thatthe employees and the Company could accomplishas much, if not more, without the Union was a vio-lation of Sec. 8(a)(1) because it unlawfully impliedthat the Employer might grant benefits if the em-ployees voted against the Union. In this regard, wenote that on the same day Vice President Sharkeysuggested to an employee that she get "the girls"together in a group to discuss grievances with him,thereby giving impetus to Cassela's remarks.3. We agree with the Administrative Law Judgethat the issuance of a bargaining order is warrantedas part of the remedy for Respondent's unfair laborpractices, which were flagrant and extensive.During the Union's organizational drive, membersof high-level management of this closely held cor-poration, including the president and vice presi-dent, engaged in numerous and persistent acts ofunlawful interrogation of employees; created theimpression of surveillance of employees' union andprotected activities; solicited the aid of employeesto defeat the Union; solicited employee grievances;promised employees improved benefits if they' An inference fully warranted in the light of such conduct as that ofPresident Cassela, who, at a meeting with the employees on March 24.told them, inter alia, that he had fired one employee (Waybright) and laidoff another (Cox) for union activities, and that he was embarrassed tohave to hire one of them (Cox) back because he found her not to be in-volved with the Union; that there was plenty of work, but that "if theUnion continued he wouldn't promise anything." The overall impact ofthese remarks was clear: management considered continued employmentincompatible with engaging in union activities or supporting the Union.And, since these remarks were made by the highest management official,the employees could reasonably believe that his comments representedRespondent's official position. In such circumstances a request to vote no(or a statement in a March 7 letter to employees that the Company didnot want them to sign union cards) is likely to be construed by employ-ees as a veiled threat of reprisal rather than an innocent or innocuouscampaign appeal.voted against the Union; and threatened employeeswith a reduction in work, layoffs, and plant closureif they selected the Union as their collective-bar-gaining representative. Confirming its willingnessto make good these threats, Respondent unlawfullylaid off or discharged four employees, and refusedto rehire a fifth. Such unfair labor practices as dis-charge, coercive interrogation, surveillance, andthreats of loss of employment were specificallyenumerated by the Supreme Court in N.LR.B. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969), ashaving the tendency to undermine majoritystrength and impede the election process. Threatsof loss of employment through a reduction inwork, layoffs, and plant closure in particular, be-cause they directly effect the livelihood of employ-ees, are matters of the utmost importance to em-ployees, and are therefore likely to have the mostsubstantial and lasting impact on them with respectto their union support. Here, such threats weremade by top management officials to individualemployees, as well as during a meeting for theentire work force. Similarly, the promise of im-proved benefits as an inducement for abandoningthe Union is conduct which, because of its offer ofan economic reward, has a lingering effect on em-ployees and makes slight the possibility of conduct-ing a fair election. Finally, Respondent, by layingoff, discharging, or refusing to rehire five union ad-herents, demonstrated the adverse consequenceswhich could, and would, flow from supporting theUnion. Such conduct has long been recognized asstriking at the very heart of employee union andprotected concerted activity. We therefore findthat Respondent's conduct was calculated to havean adverse and lasting effect on the employees'support of the Union and their ability to exercise afree choice in any election which the Board mightconduct. Accordingly, we find that conditions nec-essary for providing a fair expression of employeesentiments in a Board-conducted election will notbe achieved by a traditional cease-and-desist order,and that a bargaining order is warranted in orderto best protect the rights of the employees. Gissel,supra; Beasley Energy, Inc., d/b/a Peaker Run CoalCo., Ohio Division #1, 228 NLRB 93 (1977).8In adopting the Administrative Law Judge's finding that the Unionheld a card majority on April 24, 1978, we note that on that date thenumber of employees in the unit totaled 81 (including Carol Jo Tenneyand Carol Waybright, and excluding Tip Starkey), and that 44 of theseemployees had signed valid authorization cards. Since it is well settledthat pursuant to a remedial bargaining order an employer's obligation tobargain generally commences on the date the union obtains a majorityafter the employer has embarked on an unlawful course of conduct,rather than the date of the Union's greatest majority as found by the Ad-ministrative Law Judge, we shall order Respondent to bargain with theUnion as of April 24, 1978. See Allis Chalmers Corp., 234 NLRB 350Continued535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWIn the section of the Administrative Law Judge'sDecision entitled "Conclusions of Law," insert thefollowing as paragraphs 13, 14, 15, and 16 and re-number former pargraphs 13, 14, and 15, accord-ingly."13. The following constitutes a unit appropriatefor purposes of collective bargaining:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Buckhannon, West Virginia,facility; excluding office clerical employees,sales employees, and guards, professional em-ployees and supervisors as defined in the Act."14. Tip Starkey is not part of the appropriateunit because his interests are more aligned withthose of management than with those of the em-ployees."15. Carol Jo Tenney is part of the appropriateunit because her interests are aligned with those ofunit employees."16. Since Carol Waybright was unlawfully ter-minated by Respondent, she remains a part of theappropriate unit."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby adopts the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Modern Manufacturing Company, Inc., Buckhan-non, West Virginia, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) In any other manner interfering with, re-straining, or coercing its employees in the exerciseand enjoyment of rights guaranteed them by Sec-tion 7 of the National Labor Relations Act, exceptto the extent that such rights may be affected bysuch lawful agreements in accord with Section8(aX3) of the Act."2. Substitute the following for paragraph 2(a):"(a) Recognize and, upon request, bargain collec-tively from April 24, 1978, with the InternationalLadies' Garment Workers' Union, Upper SouthDepartment, AFL-CIO, as the exclusive repre-sentative of the employees in the following appro-(1978); Morse's Foodmart of New Bedford. Inc., 230 NLRB 1092 (1977).For the reasons cited in his separate opinion in Beasley Energy Inc., d/b/aPeaker Run Coal Ca. Ohio Division #1, supra, and Hambre Hombre Enter-prises Inc., d/b/a Panchito's, 228 NLRB 136 (1977), Member Fanningwould make the bargaining order prospective as there is no evidence thatthe Union demanded and Respondent refused to bargain even though, asof April 24, 1978, such a demand could have been made.priate unit, and, if any understanding is reached,embody such agreement in a written, signed con-tract:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Buckhannon, West Virginia,facility; excluding office clerical employees,sales employees and guards, professional em-ployees and supervisors as defined in the Act."3. Delete paragraphs 2(c), (d), and (e) and relet-ter the subsequent paragraphs accordingly.4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with lesswork or layoffs should they select the Interna-tional Ladies' Garment Workers' Union,Upper South Department, AFL-CIO, or anyother organization, as their collective-bargain-ing representative.WE WILL NOT threaten employees withplant closure should they select the above-named or any other labor organization as theircollective-bargaining representative.WE WILL NOT threaten employees with eco-nomic reprisal and/or tell employees it wouldbe futile to select the above-named or anyother labor organization as their collective-bar-gaining representative.WE WILL NOT threaten employees by tellingthem the Company has terminated an employ-ee for engaging in activities on behalf of theabove-named or any other labor organization.WE WILL NOT tell employees not to signunion authorization cards.WE WILL NOT coercively interrogate em-ployees about their union activities, member-ship, and sympathies, or the union activities,membership, and sympathies of other employ-ees.WE WILL NOT solicit employees' grievancesin order to dissuade them from selecting the536 MODERN MANUFACTURING COMPANYabove-named or any other labor organizationas their collective-bargaining representative.WE WILL NOT ask employees to tell otheremployees not to select the above-named orany other labor organization as their collec-tive-bargaining representative.WE WILL NOT tell employees our Companyis against the above-named or any other labororganization and that the Company will doanything to stop a labor organization from be-coming their collective-bargaining representa-tive.WE WILL NOT layoff, discharge, or refuseand fail to recall, or otherwise discriminateagainst, employees in order to discouragemembership in or support of the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise and enjoyment of rights guaranteed tothem by Section 7 of the National Labor Rela-tions Act, except to the extent that such rightsmay be affected by such lawful agreements inaccord with Section 8(a)3) of the Act.WE WILL offer Carol Waybright, Joan Bell,Pearl Irene Smith, Deborah Lee, and DavidPringle immediate and full reinstatement totheir former positions, or, if such positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights previously enjoyed, and makethem whole for any loss of pay suffered byreason of our discrimination against them, withinterest.WE WILL recognize and, upon request, bar-gain collectively with International Ladies'Garment Workers' Union, Upper South De-partment, AFL-CIO, as the exclusive repre-sentative of the employees in the following ap-propriate unit, and, if an understanding isreached, embody such agreement in a written,signed contract:All full-time and regular part-time produc-tion and maintenance employees employedby the Employer at its Buckhannon, WestVirginia, facility; excluding office clericalemployees, sales employees and guards, pro-fessional employees and supervisors as de-fined in the Act.All of our employees are free to become orremain, or refuse to become or remain, members ofInternational Ladies' Garment Workers' Union,Upper South Department, AFL-CIO, or any otherorganization.MODERN MANUFACTURING COMPA-NY, INC.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge:Upon original and amended charges of unfair labor prac-tices filed on July 17 and August 28, 1978, respectively,by International Ladies' Garment Workers' Union,Upper South Department, AFL-CIO, herein called thePetitioner or the Union, against Modern ManufacturingCompany, Inc. (Case 6-CA-11438), herein called Em-ployer or Respondent, an original and an amended com-plaint was issued by the Regional Director for Region 6,through the General Counsel of the National Labor Re-lations Board, on October 12, 1978, and February 2,1979, respectively. An amended charge was filed by thePetitioner-Union on January 22, 1979, and an order con-solidating herewith Case 6-RC-8162 involving the sameparties was issued by the Regional Director for Region 6on January 31, 1979. Respondent filed an answer and anamended answer on August 28, 1978, and February 8,1979.In substance, the amended complaint alleges that onvarious dates between March 24 and July 14, 1978, Re-spondent threatened its employees with less work, withlayoffs, with plant closure, with economic reprisal, bytelling employees it would be futile to unionize, tellingemployees it had terminated an employee because ofunion activity, telling employees not to sign union cards,soliciting employee grievances in order to dissuade themfrom unionizing, interrogating employees concerningtheir union activities, membership, and sympathies andthe same of other employees, asking employees to tellother employees not to select the Union as their repre-sentative, and by telling employees Respondent wasagainst the Union and would do anything to stop theUnion from becoming the employees' collective-bargain-ing representative and to stop all union activities, Re-spondent violated Section 8(aXl) of the Act; and that bydiscriminatorily discharging several employees andlaying off other employees, because of said employees'membership in, and activities on behalf of, the Union,Respondent violated Section 8(aX3) and (1) of the Act;that Respondent violated Section 8(aX1), (3), and (4) ofthe Act by discharging an employee because he gave tes-timony on behalf of the Union in a Board proceeding;and that, since on or about April 24, 1978, the Union hasbeen the collective-bargaining representative of Respond-ent's employees.The Respondent filed an answer and amended answerson August 28 and October 23, 1978, and February 7 and9, 1979, respectively, denying the allegations set forth inthe amended complaint.The hearing in the above matter was held before meon April 16, 17, 18, and 19 and May 22, 23, and 24, 1979.Briefs have been received from counsel for the GeneralCounsel, counsel for the Respondent, and counsel for theCharging Party, respectively, which have been carefullyconsidered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent is a West Virginia corporation with itssole facility located in Buckhannon, West Virginia,where it is engaged in the manufacture and nonretail saleof women's clothirg. During the last 12 months, immedi-ately preceding the issuance of the complant and noticeof hearing herein, Respondent shipped products valuedin excess of $50,000 from its West Virginia facility di-rectly to points located outside the State of West Virgin-ia.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat International Ladies' Garment Workers' Union,Upper South Department, AFL-CIO, is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe corporate Respondent's sole facility is now, andsince 1972 has been, located in Buckhannon, West Vir-ginia, where it is engaged in the manufacture of women'sclothing (blouses, dresses, and pantsuits), pursuant towork contracted principally with Stanley Fiel of Cleve-land, Ohio, over the past 8 or 9 years. Respondent isowned by the persons and/or officers with the percent-age of shares as follows: Anthony Cassela, president, 33percent; Clifton Starkey, vice president, 34 percent; andJane Starkey, sister-in-law of Clifton Starkey, 33 percent.Respondent employs Vice President Clifton Starkey'sson, Tip Starkey, and daughter, Carol Jo Tenney, butneither of them is an owner of Respondent.The plant is divided into four departments, namely,cutting, stitching, pressing, and shipping, all of which arelocated under one roof without partitions. Respondenthas been in business for 10 years. It started with 8 em-ployees and now has approximately 80 employees.At all times material herein, the following persons oc-cupied positions set opposite their respective names, andhave been, and are now, agents of Respondent, acting onits behalf and are supervisors within the meaning of Sec-tion 2(11) of the Act: Anthony Cassela, president; CliftonStarkey, vice president; and Opal Shroyer, manager.Although the records show that in its amended answerto the amended complaint herein, Respondent deniedparagraphs 12-21 of the amended complaint, it wouldappear that there is no genuine dispute over paragraph14 (the appropriate unit for the purposes of collectivebargaining), because, as the General Counsel points out,the Regional Director for Region 6 issued a Decisionand Direction of Election in Case 6-RC-8162. No sub-stantive argument has been made by Respondent ques-tioning the appropriateness of the unit, and I find thatthe denial of paragraph 14 in Respondent's amendedanswer was initially a procedural safeguard, but was notamended to the contrary during the proceeding to showthat there is no dispute on the subject.Accordingly, the following employees of the Respond-ent constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time production andmaintenance employees employed by the Employerat its Buckhannon, West Virginia, facility; excludingoffice clerical employees, sales employees andguards, professional employees and supervisors asdefined in the Act.The undisputed evidence shows that union representa-tives commenced an organizational drive among Re-spondent's employees by distributing union literature atthe plant on December 21, 1977; that between February9 and April 25, 1978, the Union secured signatures ofemployees on a substantial number of authorizationcards. On March 24, 1978, Respondent discharged em-ployee Carol Waybright, a principal witness and an al-leged discriminates herein.The Union filed a petition in Case 6-RC-8162, in aneffort to represent Respondent's employees described inthe appropriate unit hereinabove described. Other thanthe said petition, no demand was made upon Respondentfor recognition. A hearing in the representation case washeld on May 15, 1978, during which the single issue liti-gated was the status (employee, supervisor, or manageri-al) of Tip Starkey, son of Respondent's vice president,Clifton Starkey.The parties stipulated that the only witness supportingthe Union's position that Tip Starkey should be excludedfrom the unit is alleged discriminatee David Pringle.Respondent filed a request for review of the RegionalDirector's Decision and Direction of Election. Said re-quest resulted in a decision of the National Labor Rela-tions Board on July 12, 1978, in which Tip Starkey, sonof Vice President Clifton Starkey, was permitted to voteunder challenge in the election. The election was held onJuly 14, 1978, and the tally of ballots indicated the ap-proximate number of eligible voters to be 72. There were32 votes cast for the Union and 34 cast against theUnion. Six ballots were challenged, including Carol JoTenney's on the basis of her father-daughter relationshipto Vice President Clifton Starkey. The ballots of JoanBall and David Pringle were challenged by Respondenton the grounds that they were terminated prior to theelection. The ballots of Carol Waybright and Patty Lightwere challenged by the Board's agent because theirnames did not appear on the eligibility list and in factchallenged the ballot of Tip Starkey, who the Boardruled was permitted to vote under challenge.The Union filed timely objections to the conduct ofthe election on July 19, 1978, which as amended allegethat Respondent interfered with the holding of a fairelection by various specified coercive and restrainingconduct.The parties stipulated that the union election was heldfrom 2:30 p.m. to 3:45 p.m. on July 14, 1978.538 MODERN MANUFACTURING COMPANYOn November 19, 1978, the Regional Director forRegion 6 issued his order directing a hearing on objec-tions and challenged ballots to resolve the issues raisedby the objections, and he also issued an order consolidat-ing Cases 6-CA-11438 and 6-RC-8162 for hearing.'B. The Organizing Activities of Respondent'sEmployeesEmployee Barbara Smith testified that she worked forRespondent at various periods during the last 6 or 7years, until about late August or early September 1978.She further testified that she first attended a union meet-ing at Tony Hess' trailer on March 13, 1978. Thereafter,she attended a second union organizing meeting onMarch 20, 1978, at which time she was given union au-thorization cards to distribute to other employees. Shedistributed some of the cards outside the plant and a fewcards at the lunch tables inside the plant. She also attend-ed a union meeting on May 3, 1978, at the home of hersister, Irene Smith. Present at that meeting were: JoanCox, Carol Waybright, and others, the names of whomshe cannot recall. She was at work in March when JoanCox was laid off on or about March 21 or 22 and onMarch 24, when Carol Waybright was terminated justbefore lunch. She said after Carol Waybright left theplant, Managers Clifton Starkey and Anthony Casselaheld a meeting of employees in which Cassela, accordingto the testimony of Smith, said:A. He said, that there had been a lot of union ac-tivities going on in the shop and that he had fired onegirl and laid one off for union activities, but he wasembarrassed to have to hire one of them back and hesaid there was a lot, well he said that, we had hadsteady work up until now, but after the union got inwe couldn't expect it and then Starkey said that-Starkey said that the union could promise us any-thing, but he was the one who would give. [Empha-sis supplied.]Q. Do you know which employees he was refer-ring to that had been laid off or fired?A. Well JoAnn Cox and Carol Waybright.On April 18, 1978, Opal Shroyer, plant manager, cameto Smith's work machine and told her she (Shroyer) wasupset and disappointed with her because she had heardthat she (Smith) was trying to help the girls get a unionin the plant. Smith said she asked Manager Shroyer howshe heard that and the latter said, "the girls talk," andthen she asked her (Smith) if she had signed a unioncard. Smith said she told Shroyer "that was my ownbusiness," although she did in fact sign a card on March23, 1978, after being solicited by Charlene Sowards andBob Farber. She said Manager Shroyer also told herabout her (Shroyer) union experience with the garmentworkers taking money out of her check. Smith there-upon identified a union organization card (G.C. Exh.7(b)) of Hazel Fitzgerald, whom she witnessed sign thecard on March 29, 1978. Smith said several fellow work-ers saw her sign her union card but, otherwise, she saidThe facts set forth above are not disputed and are not in conflict inthe record.her solicitations were rather private. She said she haddistributed union pamphlets on the parking lot of theplant on May 4, 1978.Union Representative Charlene Sowards is employedby the International Ladies' Garments Workers' Union.She testified that she leafleted the Respondent's plant onDecember 21, 1977, and that on March 5, 1978, she andher coworker, Jackson Moore, met with Respondent'semployees at the home of Tony Hess. Employees in at-tendance at that meeting were as follows (G.C. Exh. 8):Maxine MeyerRandall LemonsDavid PringleMelodie DaughertyLinda WalkerDorothy BrowningTony HessA second organizing meeting was held on March 13,1978, at the home of Tony Hess. At that time she andher coworker, Bob Farber, met with the following em-ployees who signed their names to the attendance list(G.C. Exh. 9):Melodie DaughertyPatty LightDonna OrsburnJoan BallBarbara SmithMaxine MeyersCarol WaybrightLinda WalkerDorothy BrowningDavid PringleRandall LemonsJames FoleyAt a third meeting held at the home of Tony Hess onMarch 20, 1978, Union Representative Sowards testifiedthat she and Bob Farber met with the following employ-ees named on the attendance list (G.C. Exh. 10):James FoleyDavid PringleRandall LemonsPaula CarpenterRegina WodzinskiDoris SimmonsJanice LowerCarol WaybrightLinda WalkerDorothy BrowningMelodie DaughertyMaxine JohnsonShelly WestfallBrenda RexroadIrene SmithBarbara SmithBrenda HullMaxine MeyersKathy BrooksDuring the latter third meeting, Union RepresentativeSowards said she gave blank authorization cards to CarolWaybright and Maxine Meyers to distribute among Re-spondent's employees. Sowards thereupon identified theunion authorization cards, with the signatures of whichshe witnessed the signing as follows:G.C.EXh7(c)7(d)7(e)7(f)7(g)7(h)7(i)Name of SignatoryMelodie DaughertyCarolyn Kay LanceRandall LemonsBonnie MarshDeltha McCauleyLinda MooreMaxine MeyersDateSigned3/05/784/03/783/05/783/12/783/21/784/11/783/05/78539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG.CExhL7(j)7(k)70)7(m)7(n)7(o)7(p)7(q)7(r)7(s)7(t)7(u)Name of SignatoryBrenda RexroadBeth Ann RiceConnie TenneyLee Ann TenneyPatty LightLoretta WestfallDorothy BrowningRegina WodzinskiChong Sun HwangPeggy NutterDonna OrsburnMarilyn PoseyDateSigned3/05/783/16/783/21/783/21/784/18/783/22/782/21/782/09/784/13/783/13/78?4/25/78Union Representative Robert Farber, also employed bythe International Ladies' Garment Workers' Union(ILGWU), corroborated the testimony of his coworkerCharlene Sowards and added that union authorizationcards were given to Donna Orsburn, Carol Waybright,Melodie Daugherty, Dorothy Browning, and DavidPringle.Employee Carol Waybright testified that she was em-ployed by the Respondent from November 9, 1973, untilMarch 24, 1978, closing collars on a machine which waslocated between coworkers Geraldine Lewis and JoAnnBall, each of whom sat 2 or 3 feet away from her. Shefurther testified that, at the end of February 1978, Geral-dine Lewis asked her to attend an organizing meeting forthe Union. She did not attend the first meeting but didattend the second meeting held on March 13, 1978, andthe third meeting held on March 20, 1978. She tooksome union authorization cards and distributed them toCheryl Martin, Loretta Westfall, JoAnn Cox, Edith Phil-lips, Kathy West, and Lea Ann Tenny, either at thelunch table in the ladies room or during breaks. Shesigned a union authorization card on March 13, 1978,and she witnessed fellow worker JoAnn Cox sign aunion authorization card on March 16, 1978.Waybright identified the union authorization card(G.C. Exh. 7(x)) and testified that she witnessed the sign-ing thereon by the signatory and of her fellow workersin cars on the plant's parking lot. Waybright also ac-knowledged that she had received previous warningsabout talking and her low production; that she had beenwarned on March 23, 1978, about talking; and that PlantManager Shroyer spoke to her in 1977 about her talkingand her production.On March 24, 1978, Waybright said, after the morningbreak Manager Opal Shroyer came to her and told herto quit talking and that if she did not quit she knew whatwas going to happen. Waybright said she stopped talk-ing. About 10:45 a.m., 65 minutes later on the samemorning, Manager Shroyer summoned her to the officeand advised her that she was fired. She said she hadprior to this incident never been warned that she wouldbe fired for talking, but she had been warned about talk-ing. Waybright continued to testify as follows:So I asked her to put in writing why she fired me,and she said, she didn't have to, that I was fired be-cause I was talking, and keeping the other girlsfrom doing their work, and that she didn't have toput in any formal writing, that whenever she triedto be good to us girls, we didn't appreciate it.Waybright waited and received her check and she leftthe plant. However, she later returned to the plant andasked Manager Starkey to put the reason for her termi-nation in writing, since Manager Shroyer had refused todo so. Mr. Starkey told her he had never done thatbefore and that he was not going to do it then, and that,if she did not leave the plant he would call the police.She thereupon left the plant. Waybright further testifiedthat employee JoAnn Cox was laid off before her onMarch 17, 1978, however, she had returned to workbefore Waybright was terminated. She said, that to herknowledge, Cox's layoff and her termination were thefirst such work interruptions Respondent had ever made.In reference to questions regarding the operations or theidentity of the machines on which they worked, Way-bright said the machines do not all operate at the samerate of speed.The parties stipulated to the admission of the follow-ing authorization cards:GC.CExh.7(i)7(z)7(aa)7(bb)7(cc)7(dd)7(ee)7(tf)7(gg)7(hh)7(ii)Name of SignatoryJoan BallBeverly Ann PoseyPaula CarpenterIona DukeKatrina HarrisMaxine JohnsonDebra LeePatty LightDavid A. PringlePearl Irene SmithLinda K. WalkerDateSigned3/13/783/20/783/20/783/16/783/15/783/15/783/22/783/13/783/05/783/15/783/05/78C. Union ActivityEmployee Joan Ball testified that she was employedby Respondent from January 18 until June 23, 1978. Shesaid she distributed union authorization cards during thelunch period in the lunchroom, and distributed unionleaflets on the plant's parking lot on May 3, 1978, alongwith Carol Waybright, Shelly Westfall, Irene Smith, andBarbara Smith, the committee for the Union. While theywere distributing leaflets on the parking lot she sawManager Shroyer, Vice President Starkey, and PresidentCassela standing on the steps of the plant watching themdistribute leaflets.In the afternoon on June 22, 1978, Ball said plant sec-retary Connie (Jenkins) Ware came to her machine andinformed her that her daughter was critically ill andthere was an emergency call in the office. Learning thather daughter, who had a baby 5 days before, was hemor-rhaging, she obtained permission from Vice PresidentStarkey to leave. On June 23, her husband called theplant at 6:30 a.m. to report that she could not report forwork because she had to watch the baby since her540 MODERN MANUFACTURING COMPANYdaughter remained in the hospital. Manager Shroyer toldher husband if she (Ball) could not come to work thatday to consider herself dismissed. After her husbandcalled the plant at 6:30 a.m. she received a message fromher son from Manager Shroyer that if she did not reportfor work that day she may consider herself as havingquit. She did not contact the plant on Saturday, Sunday,or on Monday to give an explanation for her absence orto inquire about her job status. Prior to this incident Ballsaid she had missed 2 days from work when her son hadan operation about a month before. She said she returnedto work and was not given any warning about absencesor that she would be terminated for being absent.Joan Ball further testified that on March 24, 1978,Manager Opal Shroyer came to the work station ofCarol Waybright, who worked next to her, and toldWaybright that she (Shroyer) would have no talking.Manager Shroyer returned 15 minutes later and toldWaybright she wanted to see her in the office. Way-bright accompanied her to the office but did not return.This occurred about I a.m. During the interim, betweenManager Shroyer's first and second visits to the machineof Waybright, Ball said she did not hear Waybright talk-ing at all and that Waybright has never disrupted herwork. Subsequent to Waybright's departure from theplant at 11 a.m., a meeting was called of all employees inthe lunchroom. Present for management were: PresidentAnthony Cassela, Vice President Clifton Starkey, andManager Opal Shroyer, all of whom testified that Presi-dent Cassela spoke to the employees. Ball testified as fol-lows:A. Well, he said when he come in that day, thathe had seen the girls talking, you know, backwardsand forth at the machines, and that he didn't wantthe union in there, and that he didn't want theunion in here, and that he didn't want them discuss-ing it on company time.If they wanted to discuss it, to discuss it, over inthe corner, or on their own time, and he said that hehad laid one girl off and had had to fire one overunion matters and he had been placed in an embar-rassing situation, of having to call the one back, whenhe found out she wasn't involved, and he said therewas plenty of work in there, for the girls then, butif the union continued, that he wouldn't promiseanything. [Emphasis supplied.]Ball said "the other" to whom President Cassela re-ferred was JoAnn Cox. She said that during her workingtenure with Respondent, she had never known of anyemployee to be fired by Respondent, and she said every-body in the plant talked and Waybright did not talk any-more than any other employees. In fact, ManagerShroyer would walk through the plant telling the girls,"not to loud girls."Joan Ball witnessed the signing of the following cards:GC.Exh.70W)7(kk)Name of SignatoryShelly WestfallPaulette RussellDateSigned3/16/784/03/78D. Organizational Activity of Respondent's EmployeesRespondent (President Anthony Cassela, Vice Presi-dent Clifton Starkey, and Assistant Plant Manager OpalShroyer) contends that it first learned about the organiz-ing activities of its employees after the discharge ofCarol Waybright on March 24, 1978. The credited testi-mony of record, however, reveals that the Union distrib-uted leaflets on Respondent's parking lot as early as De-cember 21, 1977; that as early as February 1978 theUnion visited homes of Respondent's employees andcommenced soliciting signed authorization cards fromthe employees; and that said solicitation campaign con-tinued through March and April 1978.Employees met in union meetings with union repre-sentatives on March 5, 13, and 20, 1978, during whichtime the advantages of the Union and an approach fororganizing the plant were discussed. Several employeeswere given authorization cards to distribute among theirfellow employees, which the said employees distributedin the plant's lunchroom, in the ladies' room, duringbreaktime, and on the plant's parking lot. There were 19employees in attendance at the last organizing meetingand a total of 22 employees attended at least I if not all 3meetings in March.Dischargee Carol Waybright attended the union meet-ing on March 13, when she signed an authorization card(G.C. Exh. 7(u)), and the meeting held on March 20,when she took some authorization cards with which shesolicited the signature of Joan Cox on March 16, andseveral other fellow employees in the plant's lunchroomduring lunchtime and break periods, in the ladies' rest-room, and on the plant's parking lot. Other employeesinvolved in such widespread union solicitations prior toMarch 24 were: Joan Ball and Barbara Smith. Severalcard signers testified that they were approached by Way-bright and Ball, and that they signed authorization cardseither in the plant's lunchroom during lunch or break pe-riods, in the ladies' room, or on the plant's parking lot.As a result of the Union's solicitation efforts, 32 single-purpose union authorization cards were signed by em-ployees before March 24, 1978. Two cards were signedin February and at least 30 of Respondent's employeessigned a union authorization card between March 5 and24, 1978.The undisputed evidence of record shows that em-ployee JoAnn Cox signed a union authorization card(G.C. Exh. 7(w)) on March 16, 1978, and that she waslaid off by Respondent on Tuesday, March 17, 1978, butrecalled to work before March 24, 1978. DischargeeCarol Waybright has been in the employ of Respondentfrom November 9, 1973, until she was terminated by Re-spondent on March 24, 1978. Consequently, I concludeand find upon the foregoing credited evidence that, be-ginning in February, but more particularly in March,541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to March 24, 1978, Respondent's employees wereengaged in activities (in and outside the plant) on behalfof the Union.E. Respondent's Discharge of Carol WaybrightThe essentially uncontroverted evidence of recordshows that Carol Waybright has been in the employ ofthe Respondent for 4-1/2 years. She has been a rather lo-quacious employee during her entire working tenurewith the Respondent, among all of Respondent's employ-ees who generally engage in some conversational talkwhile at work in the unpartitioned plant shop. Manage-ment (Starkey and Manager Shroyer), from time to time,would talk to employees about talking while at work.The record further shows and, as a matter of logic, Ithereupon conclude and find that talk among the em-ployees in the plant increased during the months ofMarch and April 1978, as a result of the Union's organiz-ing campaign.During the early morning of March 24, 1978, VicePresident Starkey called Manager Shroyer's attention tothe fact that Carol Waybright was up from her sewingmachine talking with her working neighbor, Kathy West.Manager Shroyer went to both employees and orderedWaybright to sit down, and told both employees to stoptalking, that they had to work. Shortly thereafter, VicePresident Starkey observed considerable talk among em-ployees and he approached and spoke to employees Me-lodie Daugherty, Bonnie Marsh, Linda Malcomb, andThompson. He told them to be quiet, no talking, hewould not put up with it. Thereupon, employee Thomp-son voluntarily terminated her employment with Re-spondent.About 30 or 60 minutes later, Manager Shroyer ob-served Waybright for 3 or 4 minutes leaning over abundle of garments to her left, talking to GeraldineLewis. Neither girl was operating her machine. Shroyerwent to Waybright and, according to her (Shroyer), shetold Waybright she had already been warned about dis-turbing other people, that she had not been working, andcould be terminated. About 45 minutes later, Shroyersaw Waybright talking to Joan Ball, who sits at Way-bright's right. She observed them 3 or 4 minutes andwent to Waybright and told her that the next time shecaught her disturbing the girls she (Waybright) would befired. Shroyer said she did not say anything to Joan Ballbecause Ball went to work immediately. According toWaybright, Shroyer's last warning to her was that, if shedid not quit talking, she (Waybright) knew what wasgoing to happen. Waybright said she stopped talking andJoan Ball corroborated her testimony in this regard. Ballalso undisputedly testified that Waybright has never dis-rupted her work; and that talk among employees in theshop was common.Approximately 45 minutes thereafter, ManagerShroyer testified she saw Waybright leaning over thebundle to her left, talking to Geraldine Lewis presum-ably about the Union. Shroyer went to Waybright andtold her she wanted to see her in the office. Shroyer ad-mitted that she did not say anything to Geraldine Lewis,and it is noted by me that she did not give any explana-tion why she did not speak to Lewis. In the office,Shroyer told Waybright she had given her every chance,that she had warned her several times, and she was,therefore, fired for disturbing the girls, for talking andnot sitting at her machine, and for low production. Way-bright simply said, "I know."In testifying with respect to the work performance ofCarol Waybright, Manager Shroyer said Waybrighttalked excessively 2 weeks before she was fired; that shewould tell Waybright her production was low and thatshe should stay at her machine and work; and that Way-bright would say, "I know." Shroyer said the standardproduction quota for Waybright was either 150 in 2hours or 600 for all day (6 hours). She said Waybright'sproduction has been lower than her neighbor, EllenSmith, also a lapel tacker.Manager Shroyer further testified that Carol Waybrightnever made her production the entire time she worked forthe Respondent. At times, she said the production ofWaybright and Ellen Smith was pretty close but, duringthe last 2 weeks of Waybright's employment, Way-bright's production was lower than Ellen Smith's. Shesaid prior to March 24 she talked to Waybright abouttwice a day about her production and offered to help herin any way, and that she would tell Waybright shetalked too much and should be working, and Waybrightwould say, "I know."I do not credit the testimony of Manager OpalShroyer with respect to her conclusion and Respondent'scontention that Carol Waybright's production was low. Ido not credit her testimony in this regard because hertestimony is substantially inconsistent with respect toWaybright's production as compared with other girls onquota jobs, and with respect to the girls turning in ticketsrepresentative of their production. Such evidence cannotbe deemed probative in determining whether Way-bright's production was low, or that she was in fact theonly one whose production was low. Additionally, whenShroyer acknowledged that she never timed Waybrightwith Ellen Smith, who did substantially the same work,because Smith was not on the job that long, Shroyer fi-nally admitted that she could not say that production ofthe employees were even checked every day.2Respondent's rules of discipline provide that violationsthereof will result in appropriate disciplinary action' I do not credit Respondent's production reports on which ManagerShroyer testified, because her testimony clearly reveals that such reportswere incomplete and of no probative value in supporting a finding thatCarol Waybright's production was low as compared to other peer work-ers. Manager Shroyer admitted that she (Respondent) did not record pro-duction statistics every day, nor for the last 2 hours on each day. Conse-quently, it is therefore possible that a worker (Waybright or others)could be more productive on days for which there is no record, andduring the last 2 hours of the workday, as opposed to the first 4 hours ofeach day. Moreover Respondent's production records for I month, Janu-ary 1978, is an insufficient sample of employees' production records tostrike any reasonable correlation on employees' work production differ-ential for a period of several months. Both exhibits could very well havebeen excluded from admission into evidence as counsel for the GeneralCounsel and counsel for the Charging Party contended. However, I be-lieve their admission serve a more valuable purpose in being on exhibi-tion for examimation on review, to eliminate all doubts of its insufficien-cy. I find Shroyer's contention that Waybright (in its employ 4 years)was a low producer is pretextual. Southern Paint and Weather Proofing.Inc., 230 NLRB 429 (1977).542 MODERN MANUFACTURING COMPANYbeing taken, even a formal warning or disciplinarylayoff; and that a second or subsequent violation of sev-eral specified rules could result in termination.The above evidence presents little or no significantconflict as to the nature and manner of Respondent's dis-charge of Carol Waybright. However, the primary ques-tion presented for determination is whether Respondent'sdischarge of Waybright was for cause or for the unionactivities of Waybright and her fellow employees. Anobjective answer to this question can be formulated onlyafter a careful examination of the events which not onlypreceded, but, more particularly, those which followedWaybright's involuntary termination. In addressing thisquestion, it is first observed that the testimony with re-spect to a date on which Respondent held a meetingwith employees following Waybright's discharge ishighly conflicting.On What Date Was the First Company Meeting?As to the correct date on which Respondent held itsfirst meeting with employees following Waybright's dis-charge, former employees Joan Ball and Bonnie Marshassuredly and confidently testified that Respondentcalled the first such meeting of employees in the lunch-room shortly after Waybright was terminated on March24, 1978. Ball testified that Vice President Clifton Star-key and Assistant Plant Manager Opal Shroyer werepresent while President Cassela spoke for Respondent.Cassela said:When he come [sic] in that day, that he had seenthe girls talking, you know, backwards and forth atthe machines, and that he didn't want the unionthere, and that he didn't want them discussing it oncompany time. If they wanted to discuss it, to dis-cuss it over in the corner, or on their own time, andhe said that he had laid one girl off, and had to fireone over union matters, and he had been placed in anembarrassing situation, of having to call one back,when he found out she wasn't involved, and he saidthat there was plenty of work in there, for the girlsthen, but if the union continued, he wouldn't prom-ise anything. [Emphasis supplied.]The employees knew Carol Waybright had been dis-charged on March 24, and that JoAnn Cox had been laidoff on March 17.Bonnie Marsh corroborated Ball's testimony that theabove-described meeting was held on March 24, 1978,because she clearly recalls that as the date on which itoccurred, and also because she gave a sworn statement(C.P. Exh. 2) to Union Representative Robert Farber onMarch 27, 1978, during which, and in which, she report-ed the March 24 meeting. Farber corroborated Marsh'stestimony in this regard. Marsh also recalled the March24 date by her having had to execute a second (replace-ment) authorization card on that date (March 27), whenshe informed Farber about Respondent's March 24 meet-ing. Moreover, she noted the date on a bank deposit slipto preserve the fact.Respondent's witnesses, employees Portia Fortney,Carolyn Lance, Nancy Pancake, Lucy Cutright andConnie Jenkins Ware, all of whom are still in the employof Respondent, and most of whom were against theUnion, all denied that Respondent (Cassela) called ameeting and spoke to them on March 24, 1978, the dayCarol Waybright was discharged. Lucy Cutright testifiedthat the subject meeting was held 2 or 3 days afterMarch 24, and Connie Jenkins Ware testified it was heldon a day during the week following March 24, 1978.Vice President Starkey and President Cassela denied thesubject meeting was held on March 24, but stated it washeld a day during the following week. Neither witnesscould recall a specific date on which the meeting washeld.' Other Respondent witnesses were equally, if notmore, uncertain of the date on which Respondent heldits first meeting.Having credited the testimony of Joan Ball and BonnieMarsh, I further conclude and find that Joan Ball's ac-count of President Cassela's speech to the employees onMarch 24, 1978, was correct and truthful. I also find Re-spondent's witnesses' account of President Cassela'sspeech was essentially truthful as far as they testified, butI do not credit their lack of recall for the date on whichit was held, and his other remarks amply recited hereinby Joan Ball. More emphatically, I was persuaded byRespondent's witnesses in this regard that they were se-lective in trying to testify in the interest of Respondent,and against the Union's interest, since they are still inRespondent's employ. Additionally, Pearl Irene Smithtestified that she recalled the meeting on March 24, 1978,wherein President Cassela stated he had to let one girlgo; and Iona Duke, who is still in Respondent's employ,testified that she recalled the meeting being held subse-quent to Waybright's discharge on March 24, 1978,wherein someone from management said that one girlwas dismissed. Paul Kossman d/b/a Parkway Center, Inc.,240 NLRB 192 (1979).Consequently, based on the foregoing credited evi-dence, I conclude and find that subsequent to CarolWaybright's discharge on March 24, 1978, Respondentinterfered with, restrained, and coerced its employees inthe exercise of their Section 7 rights, in violation of Sec-tion 8(aXl) of the Act, by threatening employees withless work, layoffs and plant closure if the Union got in,telling them it would be futile for employees to select theUnion as their collective-bargaining representative; andI therefore credit the testimony of Joan Bal and Bonnie Marsh thatRespondent held the subject meeting subsequent to Waybright's dis-charge on March 24, 1978; and that President Caels told the employeeswhat Joan Ball described he told employees during aid meeting. I creditthe testimony of Ball and Marsh because their testimony wa corroborat-ed by other union witnesses, including Respondent's current employee,Iona Duke. They were positive about the date because Marsh reasonablyexplained why she recalled that specific date (March 24, 1978). On thecontrary, neither President Cassela nor Vice President Starkey, nor anyof Respondent's witnesses could recall a more definite date of the firstcompany meeting. I was persuaded by the demeanor of some of Employ-er's witnesses, as well as by their opposition to the Union, that they didnot want to recall or testify to a specific date on which the meeting washeld. This is especially so since even management (Casela and Starkey)could not recall the date on which such meeting was held. For these rea-sons, I find that said meeting in which President Cassela gave the speechdescribed by Joan Ball was held on March 24, 1978, subsequent to thedischarge of Carol Waybright. The Coca Coda Company. Foods Dvision,196 NLRB 892 (1972).543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby telling employees it had just "fired an employee[Carol Waybright] and laid off another [JoAnn Cox],whom it was forced to recall," because both employees,along with other employees, were engaged in organizingactivities on behalf of the Union.Moreover, Respondent (President Anthony Cassela)acknowledged in his meeting with employees on March24, 1978, that it terminated Carol Waybright and laid offJoAnn Cox, for engaging in union activity. Terminating orlaying off an employee for such a reason is clearly dis-criminatory and violative of Section 8(aX3) and (1) ofthe Act.F. Respondent Threatened and Coercively InterrogatedEmployeesApril 18, 1978, Assistant Manager Opal Shroyer ap-proached employee Barbara Smith at her machine andtold her, she (Shroyer) was upset and disappointed withher because Shroyer had heard Smith was helping thegirls organize the Union in the plant. When Smith askedShroyer how she learned that, Shroyer said, "the girlstalk," and she asked Smith if she signed a union card. Al-though Shroyer denied she held such a conversation I donot credit her denial for the reasons hereinafter explainedbelow. On the contrary, I credit the testimony of Bar-bara Smith in this regard because I was persuaded by herdemeanor and by the fact that such conduct by Shroyerwas almost established as a pattern throughout therecord with other credited employees. I therefore con-clude and find that Manager Shroyer interfered with, re-strained, and coerced employee Barbara Smith in the ex-ercise of her rights protected by Section 7, in violationof Section 8(a)(1) of the Act.On the afternoon of March 24, 1978, Manager Shroyerwent to the machine of employee Pearl Irene Smith andasked her if her machine was working better and Smithsaid, "Yes." According to Smith's testimony the conver-sation continued as follows:And then she sat down and she said are you for oragainst the union and I said, why, what union orsomething to that affect, and she says well, they'retrying to get a union in here and she said the union isno good, they make you a lot of promises and she saidshe was strictly against it.And she asked me if I was for it or against and Itold her, I didn't know, it just depended on what itwas about, and she said, well, just think twice beforeyou get involved with it, just remember, you have apaycheck and a job. [Emphasis supplied.]Although Manager Shroyer admitted she had a con-versation with Pearl Irene Smith on March 24, shedenied the above substance of Smith's account. Howev-er, I credit the testimony of Smith over Shroyer's be-cause I was persuaded by Smith's demeanor on the standthat she was testifying truthfully. Meanwhile, I was per-suaded by the unconvincing, slow, and somewhat uncer-tain manner in which Shroyer testified that her denialwas not truthful. Consequently, I conclude and find thatsuch questions and statements by Shroyer, a high-levelsupervisory and managerial employee, constituted coer-cive interrogation, and threatening and restraining con-duct against the exercise of employees' Section 7 rightsin violation of Section 8(a)(1) of the Act.G. Other Conduct Interfering With, Restraining,Coercing, and Discriminating Against Employees byRespondent Subsequent to March 24, 1978Respondent President Anthony Cassela and VicePresident Clifton Starkey testified that they consultedwith each other in the late afternoon of March 24, 1978,to determine what they were going to do about the em-ployees' unionizing the plant. They made an appointmentto meet with attorney Roger Morgan in Clarksburg,West Virginia, on the following day, March 25, at 9 a.m.Morgan referred them to a consulting firm in Atlanta,Georgia, known as Cesco Corporation. They immediate-ly called Cesco Corporation long distance that morningand were advised that Cesco was sending them some lit-erature to distribute to the employees immediately.President Cassela said he spoke to the employees thenext week for about 15 minutes, during which time hewent down the list (Court Exh. I) "Do's and Don'ts"with the employees. President Cassela was not able togive a date on which he discussed the contents of the listwith employees, but the record shows that in a letterdated March 27, 1978 (G.C. Exhs. 3(a) and (b)), whichRespondent contends it received from the consultingfirm of Cesco Corporation, Respondent distributedand/or mailed the aforedescribed literature to employees.The letter (G.C. Exhs. 3(a) and (b)), which told employ-ees not to sign cards, was accompanied by pamphlet. Al-though Respondent was unable to determine the date onwhich said letter (G.C. Exhs. 3(a) and (b)) was distribut-ed or mailed to the employees, Union RepresentativeRobert Farber credibly testified that he was at the homeof employee Maxine Meyers on March 28, 1978, whenshe showed him a copy of Respondent's letter (G.C.Exhs. 3(a) and (b)). She showed him the letter's envelopewhich bore the canceled date of March 27, 1978. He re-corded that date on a pamphlet which he brought to thehearing to refresh his recollection.Inasmuch as the above-referred-to letter (G.C. Exhs.3(a) and (b)) advised employees not to sign union cards,such advice from management constituted an interfer-ence with, a restraint upon, and coercion against employ-ees in the exercise of their rights guaranteed by Section7, in violation of Section 8(aX1) of the Act.H. Respondent Threatened, Interrogated, SolicitedGrievances, and Made Promises to its Employees ToDiscourage Their Unionization of the PlantIona Duke had been employed by Respondent fromOctober 1977 to the present time. She testified that in orabout mid-April 1978, Manager Shroyer approached herin the shipping department and asked her what shethought about the Union. She replied she had not made upher mind. Shroyer denied she made such an inquiry but Icredit Duke's testimony for the reasons herein belowstated.Iona Duke further testified that about a week beforethe union election on July 14, 1978, President Anthony544 MODERN MANUFACTURING COMPANYCassela told the employees during a company meetingthat the employees and the Company could accomplish asmuch, if not more, without the Union. I do not believe thatPresident Cassela denied he held the latter conversationwith Duke, but assuming that he did, I credit the testi-mony of Duke for reasons also herein below stated.Iona Duke also testified that in July 1978 Vice Presi-dent Clifton Starkey told her, if the Union got in, he didnot know if he could manage; that he had a heart condition,and, if the Union caused him health problems, his healthwould come first; and that on or about July 7, 1978, VicePresident Starkey told her the girls should get together asa group, and, instead of having a stranger out there, get acommittee to talk with him. He said the employees shouldgive him another chance, and he asked Duke if she thoughtit feasible, and Duke said she would have to try and see.Starkey at first said he did not recall whether he toldDuke the girls should get together as a group, and thenhe changed his testimony and denied he held such con-versations with her. Nevertheless, I credit the testimonyof lona Duke with respect to the above-described con-versations for the reasons herein below stated.4Finally, Iona Duke also testified that, on the day ofthe election, July 14, 1978, Starkey told her that due toone of his customers giving contracts to another compa-ny, he did not know if he could compete if the Union gotin, and he hoped that they would give him anotherchance.Duke said she saw Starkey talking to individual em-ployees on the day of the election but she did not recallever hearing Starkey or Cassela say the plant was goingto close, or that they were going to lay off girls. I do notdiscredit the latter statements by Duke because she saidshe did not hear such statements made by Starkey orCassela. I do not credit her testimony for the truth inthis regard because it does not establish that said state-ments were not made by management (Cassela or Star-key).Based on the foregoing credited testimony of record, Iconclude and find that in April 1978 Manager Shroyercoercively interrogated lona Duke by asking her what shethought about the Union; that in about June 1978, Starkeythreatened Iona Duke with possible plant closure by stat-ing that, if the Union got in and caused him health prob-lems, his health would come first; that on July 14, 1978,President Cassela solicited the grievances of the employ-ees by telling them the employees and the Company couldaccomplish as much if not more, without the Union; and'I do not credit the testimonial denials of Vice President Clifton Star-key and Manager Opal Shroyer in reference to the above conversationsthey held with employees. In observing both witnesses on the stand, Ireceived the impression that they were both fine and decent people.However, I was persuaded by their demeanor and their testimony thatthey were so much interested in the Company and so eager to see itremain nonunion that they sought to further that interest initially (March24, 1978), without any knowledge of the Act, and with unrestrained vio-lations after they became acquainted with the Act, that there violativeconduct of the same was almost automatic. Starkey was a very nervousand rambling talker, with a very poor memory for dates and details ofpast events. Both Starkey and Shroyer's denials were so weak at timesthat they simply nodded their heads in the negative and had to be askedto make an audible answer. I was easily persuaded by their conduct thatthey were not testifying truthfully wherever I have credited the testimo-ny of other witnesses over theirs.that on or about July 7, 1978, Starkey solicited the griev-ances of the employees in order to dissuade them fromunionizing, by suggesting that she get the girls together in agroup to discuss grievances with him; and that, on the dayof the election, July 14, 1978, Starkey solicited the griev-ances of its employees by telling Iona Duke he did notknow if he could compete if the Union got in, and hehoped that the employees would give him another chance. Ifind that the above-stated conduct on the part of Man-ager Shroyer, President Cassela, and/or Vice PresidentStarkey constituted an interference with, restraint upon,and coercion against employees exercise of rights pro-tected by Section 7, in violation of Section 8(aX1) of theAct.Employee Maxine Johnson had been in the employ ofRespondent from December 12, 1977, until August 1978,when she resigned. At the hearing, she testified thattoward the end of June 1978, Manager Opal Shroyercame to her work station and asked her why her workwas so bad. She told her it was the machine which wasnot operating properly, and Shroyer said there was noth-ing wrong with the machine. Later that day, ManagerShroyer told her she did not see any benefits from theUnion when she worked in a unionized plant in Grafton,and told her to vote "No."On or about the day of the election (July 14) CliftonStarkey approached Johnson at her machine and gaveher a copy of General Counsel's Exhibit 6. He told herthat a truckdriver informed him that a Point Pleasant,West Virginia, plant had laid off a large number of em-ployees after unionization and that he would appreciate itif she would vote "Nao" Johnson thereupon identified thefollowing union authorization card, the signature onwhich she witnessed the signing:G.C.Exh.7(mm)Names of SignatoryFreida ClarkDateSigned4/14/78In clearing up a discrepancy of dates involving John-son's signing two union authorization cards, Johnson tes-tified that, although she said in her affidavit that bothcards were signed in May, she testified that they weresigned in May as indicated on the cards. Since the affida-vit was made subsequent thereto, she attributed the dis-crepancy to an honest mistake, and I credit her testimo-nial explanation in this regard.5I therefore find upon the above evidence that in lateJune 1978 Respondent (Manager Shroyer) told employeeMaxine Johnson to vote "No" in the union election andthat, on or about the day of the election (July 14), Re-spondent (Vice President Clifton Starkey), among otherthings, asked Johnson to vote "No" in the union elec-tion, and that such conduct by Respondent restrained' I also credit Johnson's testimony over any denials of Starkey andManager Shroyer because their denials were weak and unconvincing.Furthermore, I discredit their denials because the conversations attributedto them by Maxine Johnson coincide with the pattern and logical consist-ency of all of the credited evidence of record. The Coca Cola Company,Foods Division, 196 NLRB 892 (1972).545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coerced its employees in the exercise of rights pro-tected by Section 7, in violation of Section 8(a)(1) of theAct.Employee Deborah Lee was in the employ of Re-spondent from July 1977 to June 16, 1978, when she waslaid off. She testified that, during her last week of em-ployment in June, fellow worker Margaret Stanley hadless seniority than she did. She attended the companymeeting in April 1978, and that after the meeting she andfellow worker Patty Light had a conversation with She-phard, a consulting representative on behalf of Respond-ent, which was as follows:THE WrrITNESS: I asked him if it was true, that theUnion fined and assessed you without any reasonand that I signed a union card, and if this was true,I was worried about that.JUDGE GADSDEN: Now, what did he say, if any-thing?THE WITNESS: He asked me if I ever went to theunion meeting, and he said go to the union meetingand ask the union representative: if they will give youback my card in the same faith that I had signed it.[Emphasis supplied.]JUDGE GADSDEN: Did you do that?THE WrITNESS: Yes.During the above conversation, Lee said Vice Presi-dent Starkey was standing about 15 feet away watchingthem. A short while thereafter, she said President Cas-sela came to her and asked her had she been to a unionmeeting and she said no, but she did sign a union card.President Casella said she was dumb for signing a card,that it was like signing a blank check. 6I conclude and find upon the foregoing essentially un-disputed testimony that after a company meeting in April1978, President Cassela asked Deborah Lee if she had beento a union meeting and she said, "No," but she did sign aunion card. President Cassela told her she was dumb forsigning a card, that it was like signing a blank check. I fur-ther find that such conduct by Respondent constitutedcoercive interrogation by a high-level management offi-cial and therefore had a restraining and coercive effecton the exercise of rights protected by Section 7, in viola-tion of Section 8(aXl) of the Act.Employee Victoria Jackson had been in the employ ofRespondent from December 1975 to 1977, and was re-hired April 6 until August 1978 when she quit. She testi-fied that when she started to work on the first day April6, 1978, Manager Shroyer came to her machine and saidto her: "I think she told me that she knew that I heardabout the Union, from my mother-in-law, who is a floorlady there, JoAnn Dahlheim and that I should think aboutit. " Manager Shroyer also told her she (Shroyer) was strick-ly [sic] against the Union and that she (Jackson) shouldthink about it.Jackson further testified that on or about July 13, Presi-dent Cassela came to her machine and the following con-versation ensued:' Although not alleged in the complaint, the substance of this conversa-tion was fully litigated in this proceeding.A. He told me that he had heard that I was on theUnion side, and he didn't believe it, and he justwanted to talk to me personally, and he told me that Iwasn't hired-or when they hired me, that they reallydidn't have a job for me, but they made a job for me.[Emphasis supplied.]Q. Did he say anthing else to you?A. He told me that it was my place to help themout now, he had helped my husband and I out, andnow we should help him and his company. [Emphasissupplied.]On the day of the election (July 14, 1978), Jacksonsaid Vice President Starkey approached her at her ma-chine and she described his conversation as follows:A. He told me that he had heard that I talked toanother employee in favor of the union, and hedidn't believe it, he thought that I was a betterperson that than, and he told me that if I couldn'tvote no, not to hurt him, and he accused me to talkingto a girl, who sat beside me, Barbara, to being for theUnion.Vice President Starkey then asked her to talk to Barbaraand some of the other employees to oppose the Union, butshe said she did not do that. She said he also told her ifshe could not vote, "no" not to hurt him; that he told herwhat the truckdriver told him about the plant in PointPleasant, West Virginia, that had 25 to 100 people work-ing union shop and he was not sure if that was the wayit could be there. He then handed her a copy of GeneralCounsel's Exhibit 6 on the day of the election, but beforethe election.Employee Pamela Anderson has been in the employ ofRespondent from early June to July 1978. On her firstday at work, Anderson testified that Manager Shroyerheld the following conversation with her:A. She told me that there was a union disputegoing on and that she and the company were bothstrongly against it and that they would do anything toget it stopped, and I said I understood that. Ander-son acknowledged she signed a union authorizationcard.On July 14, 1978, before the election, Anderson testi-fied that President Cassela approached her and the fol-lowing conversation ensued:A. He asked me if I was the girl that asked a lotof questions at the union meeting or at the meeting,and he asked me if I was for or against them, and Itold him that I really hadn't decided ....Q. Did he say anything about your family?A. Oh yes, he asked me some questions about myfamily and he asked me if I liked the work there andI told him yes.And then he said that they didn't need the outsidersfrom Baltimore coming in and settling their disputes,that all the girls would have had to done was ask andthey would have gotten what they wanted546 MODERN MANUFACTURING COMPANYLater that afternoon (July 14), but before the election,Anderson testified that Starkey came to her machine andhis conversation with her was as follows:A. Mr. Starkey told me that they would just have tokick the union out because they couldn't afford it, hesaid if the union came in, they would have to close theplant down and he explained to me about a truckdriver that had come by the night before to deliversome stuff and that the truck driver had told methat he was opening another plant some place, I be-lieve he said in Pennsylvania, and he said that, if theother plant if he sold to the other plant, that hewould have to bid lower in order to keep work forus.And then he told me that most of the people thatwere fighting for the union were people that reallydidn't need the job, they had husbands that were work-ing and they were young people that hadn't been therevery long, and he said that the older employees weremore satisfied.And then he told me if-that he didn't have togive anything he did not want to give, that theunion could not give us, get us anything that hedidn't want to give us because he didn't have togive anything that he didn't want to give.And he explained to me that he would have tonegotiate, but that he didn't have to give nothingthat he didn't have to give.Q. Did he ask you anything at the beginning of thismeeting?A. He asked me if I was for or against it.Employee Linda Cartright was employed by Respond-ent from January 31 until February 23, 1978, when shewas laid off. She was a presser and she acknowledgedthat she signed a union authorization card on March 29,1978 (G.C. Exh. 7(oo00)). She further testified that about1:30 p.m. on July 14, 1978, Vice President Starkey cameto her and said he might get in trouble talking to them(girls) but he felt it was something he had to say, and theconversation continued as follows:A. He asked me if I knew that the truck was sup-posed to come in on Thursday and I said Yes andhe said well, the truck driver had called him andthe truck had some kind of trouble and he wantedto know if he can come on Friday, and he told himno, he couldn't come on Friday, because we wasgoing to hold an election and the truck driver said,what for, and he said for a union, and he said someof the girls don't feel that I've treated them the wayI should and give them what I should.Q. That's Mr. Starkey that said that?A. Yes, Mr. Starkey said this, and so, the truckdriver, well Mr. Starkey told me that the truckdriver said, didn't we know that we wouldn't havesteady work if we went union, because he was just upat a plant that day, that had employed over a hundredpeople before that they went union and now there wasonly twenty-five and the two people that was loadingthe truck that day for him, was sent home as soon asthey got done loading the truck, because of no work.And he asked me, what I though of that and Ikind of just shrugged and said, well I don't know.So then he said, well, if you girls would just give me achance to prove that I can do better, I would, andthat's it.Cartright said Vice President Starkey then handed hera copy of General Counsel's Exhibit 6. Starkey admittedhe gave Cartright a copy of General Counsel's Exhibit 6but denied he said anything else to her.Employee Regina Wodzinski was employed by Re-spondent from April 1977 until the present time. She tes-tified that on July 14, 1978, the day of the election, sheasked Vice President Starkey if the union came in wouldthe Company lose work, and he said the Company possi-bly would not have as much work. He then asked her ifshe signed a union authorization card and she said yes, butshe did not want to. She said he then told her, the employ-ees did not need the people in Baltimore, they should havecome to him and he told her he would appreciate it if shewould vote "No." He gave her a copy of General Coun-sel's Exhibit 6. Starkey admitted he gave Wodzinski acopy of General Counsel's Exhibit 6 but denied he saidanything to her not included in that exhibit.Employee Linda Malcomb was employed by Respond-ent from April 14, 1976, to the present time. She testifiedthat she signed a union authorization card on March 28,1978 (G.C. Exh. 7(ss)). She further stated that she attend-ed meetings called by the Company and did not recallRespondent saying it would close the plant or lay off thegirls. On July 14, she said Vice President Starkey gaveher a copy of General Counsel's Exhibit 6, and that noone asked her how she was going to vote, or any otherquestion about the Union. She said someone from man-agement gave her a copy of General Counsel's Exhibits3(a) and (b).7 Everybody in the plant was given a copy.I therefore conclude and find, upon the foregoingcredited testimony, that in late June and on July 14,1978, Respondent asked Maxine Johnson to vote "No" inthe union election; that in April 1978, Respondent suggest-ed that employee Deborah Lee request the Union to returnher authorization card in the same faith that it was given,that Respondent coercively interrogated Lee by asking Leeif she had attended a union meeting and, when she re-plied, "No but she had signed a union card, "Respondentsaid she was dumb for signing a card, that it was likesigning a blank check; that on April 6, 1978, Respondent(Shroyer) threatened Victoria Jackson by telling her she' I credit the above testimony of witnesses Victori e Jackton. Pmela An-derso Linda Camirtrht, and Regoma Wodkinski not only because I waspersuaded by their demeanor that they were testifying truthfully, but alsobecause their individual conversations held, either with Respondent Presi-dent Anthony Cassela, Vice President Clifton Starkey, or Manager OpalShroyer, all followed a relatively consistent antiunion pattern on conduct.Moreover, Respondent's (Casels, Starkey, and Shroyer) response tothese detailed conversations with the above-named witnesses was either,it could not recall, or a general denial, without further explanations. Iwas not at all persuaded by the great lack of recall, and the brief, selec-tive, and defensive answers to questions by Respondent witnems. Like-wise, I was persuaded by the cautious, brief, and significant lack of recallof Linda Malcomb, who is still in Respondent's employ, that she was ob-viously partial to management, and I discredit her testimony in thisregard.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Shroyer) knew Jackson knew about the Union and toldher (Jackson) she should think about it, because she(Shroyer) and management were strictly against the Union;that Respondent had helped Jackson and her husband, andnow Jackson should help Respondent; that, on the day ofthe union election, July 14, 1978, Respondent told Jack-son that if she could not vote "No," not to hurt Respond-ent, and it accused Jackson of talking to a fellow employeewho supported the Union; that Respondent asked Jacksonto talk to other employees to oppose the Union; that beforethe election on July 14, 1978, Respondent asked PamelaAnderson if she were for or against the Union, and it askedher if she liked the work at Respondent, and told her Re-spondent did not like the outsiders from Baltimorecoming in and settling their disputes, that all the employ-ees would have had to do is ask Respondent and Re-spondent would have given them what they wanted; thatRespondent threatened to kick the Union out or closedown the plant, that Respondent asked Anderson wasshe for or against the Union, and it told her the Unioncould not give the employees anything, and Respondentdid not have to give what it did not want to give; thatalso before the election on July 1978, Respondent toldemployee Linda Cartright that, if the employees wouldjust give Respondent a chance to prove itself, it could dobetter, and it do better; that before the election on July14, 1978, Respondent asked employee Regina Wodzinskiif she had signed a union card and told her the employ-ees did not need the people from Baltimore, they shouldhave come to him, and it told her Respondent would ap-preciate it if she (Wodzinski) would vote "No"; and thatall of the above-described conduct by Respondent had arestraining and coercive effect on the exercise of rightsprotected by Section 7, in violation of Section 8(aX)(1) ofthe Act.I. Between March 24 and July 3, 1978, RespondentDischarged Five Employees Active in the Union'sOrganizing CampaignI. The discharge of Carol WaybrightAs hereinbefore discussed, Respondent dischargedCarol Waybright on March 24, 1978. Respondent con-tended it first learned about its employee's union activi-ties on March 24, 1978, subsequent to the discharge ofWaybright. However, the credited evidence of record es-tablished that in a company called meeting after Way-bright's discharge on March 24, Respondent (PresidentAnthony Cassela) told employees it had to terminate anemployee for union activities. The only employee recent-ly terminated since the onset of the employee's union ac-tivities was Carol Waybright. In fact Waybright is theonly employee, to the knowledge of nearly every witnesswho testified, that Respondent ever discharged.Moreover, the credited evidence of record furthershows that Respondent employs between 75 and 80 em-ployees who work in an unpartitioned single-room plant,where the employees converse a great deal during work-time; and that the employees organizing campaign was atits peak in early March (5-20), of which a considerableportion took place within and on the parking lot of theplant, where management could have, and was estab-lished to have, observed employees distributing union lit-erature. Under these circumstances it is clear that Re-spondent, by its own voluntary announcement on March24, had knowledge of the union activity of Waybright.Knowledge of employees' union activities, including thatof Waybright, is amply inferred under the theory of the"small plant doctrine," as expressed in Wiese Plow Weld-ing Company, Inc., 123 NLRB 616 (1959). Hence as pre-viously established herein, Respondent's discharge ofCarol Waybright was substantially, if not totally, motivat-ed by Respondent's knowledge of her activities on behalfof the Union. As such, it was discriminatorily motivatedand violative of Section 8(aX3) and (1) of the Act.2. The discharge of Pearl Irene SmithEmployee Pearl Irene Smith was in the employ of Re-spondent from January to June 4 1978. She testified thaton March 24, Manager Shroyer came to her machineand some of the conversation was as follows:A. She came over to my machine and she said isthis machine working better and I said yes, it's a lotbetter than the other one. And then she sat downand she said are you for or against the union and Isaid, why, what union or something to that affect, andshe says well, they're trying to get a union in here andshe said the union is no good, they make you a lot ofpromises and she said she was strictly against it.And she asked me if I was for it or against and Itold her, I didn't know, it just depended on what itwas about, and she said, well; just think twice beforeyou get involved with it, just remember, you have apaycheck and a job.Smith further testified that Manager Shroyer advisedher that she (Shroyer) was personally against the Union.On May 3, 1978, she said she had a meeting of the unioncommittee at her home; that Barbara Smith, MelodieDaugherty, Shelly Westfall, Carol Waybright, DavidPringle, Maxine Johnson, a guy named Lemons, and BobFarber, union representative, were present. On the nextday (June 4), she said she and other committee membersdisturbed union literature on the plant's parking lot andobserved Vice President Starkey and Manager Shroyerstanding in the door watching them.On May 5, Pearl Smith said she did binding work andManager Shroyer came to her around quitting time andgave her her check and told her there would not be anywork for her on Monday. From her observations, shesaid there was about a month's binding work, and someclosing out work at the time she was laid off. However,she was called back to work on May 23 and 30 and June4.8' There is essentially no dispute with Smith's testimonial description ofher layoff on May 5, 1978, except that Respondent contends there was nowork, and Smith contends that there was about a month's binding workand some closing out work available on May 5. Smith also testified with-out dispute that she has performed "closing out" and other work for Re-spondent. I credit Smith's testimony over Respondent's (Shroyer) becauseI was persuaded by her rather candid manner in testifying and becausethe layoff was so abrupt without any established indicia that it was goingContinued548 MODERN MANUFACTURING COMPANYBased on the foregoing credited testimony I concludeand find that on March 25, 1978, after Manager Shroyerdiscussed the Union with Smith, she told Smith to thinkabout the Union before she got involved, and just re-member, she had a paycheck and a job; that management(Manager Shroyer, Vice President Starkey, and/or Presi-dent Cassela) observed Pearl Irene Smith and othermembers of the union committee distributing union lit-erature on the plant's parking lot on May 4, 1978; thatRespondent therefore had knowledge of Smith's supportfor the Union on May 4, 1978; that on the very next day(May 5), Respondent (Shroyer), without any warning,gave Smith her paycheck and laid her off; that Respond-ent's layoff of Smith was clearly motivated by Smith'sunion activity and was therefore discriminatory and inviolation of Section 8(a)(3) and (1) of the Act.3. The discharge of Deborah LeeDeborah Lee undisputedly testified that she was re-called to work on June 12 and 14. She called the plantand informed Manager Shroyer that she did not have ababysitter, and, under those circumstances, she supposedshe would have to quit. However, on June 16, she toldVice President Starkey she had found a babysitter andwould be able to return to work. Starkey told her shehad been recalled to replace a girl who had quit, butsince that time Respondent had hired a replacement andshe would have to talk to Opal Shroyer. Although sherequested other work, both Manager Shroyer and VicePresident Starkey said they were sorry, and she was notthereafter recalled to work.Lee testified she signed two union authorization cards,one on March 11, and the other on March 22, becauseshe made a mistake in the date on the first one, and theUnion thought she should sign another one. I creditLee's testimonial explanation in this regard because, inevery respect, it appeared that an honest mistake had oc-curred and I was persuaded by her demeanor that herexplanation was both reasonable and truthful.The record herein shows that the employee who Re-spondent contends replaced Lee was employee Oldaker,who remained in Respondent's employ only I month.Thereafter, the work formally performed by Lee wasperformed by Inspector Margaret Stanley, who therecord undisputedly shows had less seniority than Lee.Respondent had knowledge of Deborah Lee's unioninvolvement since about April 4, 1978, when Lee, in re-sponse to President Cassela's herein found unlawful in-terrogation of her, advised him that she had signed aunion card. Although on June 14, 1978, Lee did notifyManager Shroyer that she had to quit because she had ababysitter problem, Lee nevertheless advised Shroyer 2days later that her babysitter problem was resolved andshe was available for work. While the record shows Re-spondent had already replaced Lee with Oldaker, it alsoto occur. This is especially true since Respondent has a rather consistenthistory of little or no layoffs. Meanwhile, Respondent (Shroyer or Star-key) has not established a record for telling the truth in this proceeding,and I do not now credit Manager Shroyer's testimony that there was nowork for Smith on May 5, 1975. Finally, Respondent's union animus iswell established in this proceeding and that alone seems as a probativebasis for finding that Respondent had a motive for laying off Smith.shows that Oldaker's stay with Respondent was brief andRespondent made no effort to recall Lee after Oldakerleft, or to put her to work in another capacity while O1-daker was still employed. This is especially noted since itis well established that Respondent's history as an em-ployer had virtually no record of layoffs or terminationsprior to the lay off of JoAnn Cox and the discharge ofCarol Waybright.When the above evidence is considered in conjunctionwith the total evidence of Respondent's union animusand its unlawful conduct over the period of 3 monthsduring which the employees were engaged in a unioncampaign, it becomes obvious that Respondent couldhave kept Lee in its employ or recalled her. Instead, Re-spondent took this opportunity to relieve its unionanimus by not putting her to work on June 16, or shortlythereafter because she was involved with the Union.This conclusion is particularly true when it is recalledthat President Cassela told her on April 4 that she wasdumb for signing a union card.Under the above circumstances, it is clear that Re-spondent's refusal to put Deborah Lee to work on June16, or to thereafter recall her, was primarily motivatedby Lee's union involvement and was therefore discrimi-natory, and in violation of Section 8(a)(3) and (1) of theAct.4. The discharge of Joan BallEmployee Joan Ball undisputedly testified that she wasemployed by Respondent from January 18, until June 23,1978. She distributed union authorization cards duringthe lunch period in the lunch room, and distributedunion leaflets on the plant's parking lot on or about May3, 1978, along with Carol Waybright, Shelly Westfall,Irene Smith, and Barbara Smith, the committee for theUnion. While they were distributing leaflets on the park-ing lot she saw Manager Shroyer, Vice President Star-key, and President Cassela standing on the steps of theplant watching them distribute the leaflets.In the afternoon on June 22, 1978, Ball said plant sec-retary Connie (Jenkins) Ware came to her machine andinformed her that her daughter was critically ill andthere was an emergency call in the office. Learning thather daughter, who had a baby 5 days before, was hemor-rhaging, she obtained permission from Vice PresidentStarkey to leave. On June 23, her husband called theplant at 6:30 a.m. to report that she could not report forwork because she had to watch the baby, since herdaughter remained in the hospital. Manager Shroyer toldher husband if she (Ball) could not come to work thatday, to consider herself dismissed. Ball did not contactthe plant on Saturday, Sunday, or Monday to give an ex-planation for her absence or to inquire about her jobstatus. Prior to this incident Ball had missed 2 days fromwork when her son had an operation about a monthbefore. She said she returned to work and was not givenany warning about absences or that she would be termi-nated for having been absent. After her husband calledthe plant at 6:30 a.m. she received a message from her549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDson from Manager Shroyer that if she did not report forwork that day she may consider herself as having quit.9Consequently, I conclude and find that Respondenthad knowledge of Ball's union activities as of May 3 or4, 1978, when she and other union committee personsdistributed union literature on the plant's parking lot;that Ball was given permission to leave work early onJune 22, 1978, due to family emergency; and that whenBall, through her husband, notified Respondent on themorning of June 23 that she was unable to report towork that day because she had to keep her grandchild,whose mother was in the hospital, Respondent precipi-tously advised Ball without a warning that if she did notreport for work that day she was dismissed.Since Respondent's union animus so grossly manifestedbetween March 24 and July 14 is well established, it iseasily seen that Respondent's discharge of Ball is but alink in the chain of Respondent's efforts to rid itself ofunion organizers and supporters. This conclusion is fur-ther supported when the precipitous nature of the dis-charge is considered along with the parade of unlawfulconduct of Respondent. It is therefore clear that Ball'sdischarge was solely motivated by Respondent's unionanimus and Ball's activities on behalf of the Union. Thisbeing so, her termination was discriminatory and in vio-lation of Section 8(a)(3) and (1) of the Act.5. The discharge of David PringleThe evidence regarding David Pringle as an employeeis virtually free from conflict in the record. Pringle wasemployed by Respondent from August 1976 until he wasterminated by Respondent on July 3, 1978. He started hisemployment as a speaker and worked as a cutter for thelast 1-1/2 years. As such, it was conceded by Pringle,management, and fellow workers that he did not performthe cutter position very proficiently. However, it is evi-dent he performed the function sufficiently for a 1-1/2years, until Respondent's complaints about his cutting in-creased 2 months before his termination. Interestingly,Respondent's increased complaints of Pringle's perform-ance occurred simultaneously with the advent and inten-sity of the employee's organizing campaign.Pringle testified that he solicited employees to signunion cards and he was the Union's only witness in arepresentation hearing before the National Labor Rela-tions Board on May 15, 1978, Case 6-RC-8162. He wasa member of the employees' organizing committee.Pringle further testified that on July 3, 1978, the fol-lowing occurred:A. I had finished one cut and I moved on furtherdown the table to start another cut, and the bundleron the table went to the office and got Mr. Starkeyand came back and showed him some bundles that Ihad that I had cut, and he came back and got meand took me up to where the bundles were, andshowed them to me and told me I had messed some'The above facts are essentially free of dispute. If Respondent denieshaving seen Ball and other union committee members distributing unionleaflets on the plant's parking lot on or about May 3, I1 discredit its denial.Ball's testimony in this regard is corroborated by Pearl Irene Smith and Ifind it reasonable and credible.more up, and I was going to the office to get mycheck.Pringle said, when he arrived at the office, his checkwas already prepared. Starkey signed it and gave it tohim. Under further examination he acknowledged that heruined cuts two or three times a week since he became acutter (August 1977 to July 3, 1978). Prior to May 5,1978, he said management never threatened him with dis-charge for ruining cuts. He said he received his firstwarning about cuts in April 1978, although he had ruinedcuts in March. On several occasions, he said he askedeither Tip or Clifton Starkey whether he could be as-signed on spreading or making off, or some other job,and the answer was, "No." He said the majority of thewarnings to him about bad cuts occurred after March 5,1978; and that Starkey would simply tell him, if he didnot straighten up and do right, he would be fired. Onother occasions Starkey told him he thought he (Pringle)was trying to put him out of business or sabotage theCompany. He acknowledged that Yvonne Hines, abundler, told him he was making too many mistakes.Counsel for the Respondent attempted to impeach wit-ness Pringle with his testimony given in the representa-tion hearing, as compared with his testimony in the in-stant proceeding. However, I do not believe that Prin-gle's answers in the instant proceeding indicated that hewas not telling the truth on either occasion. Any discrep-ancies in his testimony I find to have been inadvertent,and reasonably and truthfully explained.Respondent (Starkey) testified that he frequentlywarned Pringle about his cutting and asked him to takehis time. Whenever he warned Pringle about his poorcutting, Pringle would simply laugh to his (Starkey's)face or behind his back.The evidence of record on David Pringle's work per-formance as a cutter is essentially consistent. Since Re-spondent contends it terminated Pringle on July 3, 1978,because of his poor work performance after repeatedwarnings, the question raised for determination is wheth-er Pringle's termination was for cause (poor work per-formance), or was it in any way motivated by his activi-ties on behalf of the Union, of which fact the Respond-ent was fully aware.While there is no dispute that David Pringle was not agood cutter and that Respondent could have terminatedhis employment for inefficiency, it is particularly ob-served that Respondent did not terminate him for 1-1/2years, and in fact had not terminated any employee priorto March 24, 1978, when it terminated Carol Waybright.Instead, Respondent kept Pringle in its employ, and tol-erated whatever degree of his inefficiency, until after thepeak of the employees' organizing campaign in March,including Pringle's testifying in a representation hearingon May 15, and 11 days before the union election onJuly 14, 1978. It is further observed that Pringle is thefifth active supporter of the Union terminated by Re-spondent between March 24 and July 3, 1978, during theemployees' organizing campaign and within less than afortnight of the upcoming union election. Meanwhile,during the months of March, April, May, June, and July,550 MODERN MANUFACTURING COMPANYthe plant was permeated with union animus and a chainof unlawful conduct by Respondent.Presumably, Respondent would ask that the above-de-scribed circumstances be attributed to coincidence. How-ever, human experience discredits such an hypothesis.Moreover, I find that the evidence more than amply es-tablishes that Respondent's termination of David Pringlewas substantially, if not totally, motivated by Pringle'sactivities on behalf of the Union, and additionally for hishaving testified on behalf of the Union on May 15. Suchtermination was therefore discriminatory and in violationof Section 8(aX3) and (1), and Section 8(a)(4), respective-ly, of the Act.Finally, Respondent contends its layoff of DeborahLee and its termination of Carol Waybright, Pearl IreneSmith, Joan Ball, and David Pringle were for cause, andnot for their interest or activities on behalf of the Union.However, I find that the separate reasons advanced byRespondent for its actions were not the real, sole, norprimary reason for its layoff and discharge of the afore-mentioned employees, but were a mere pretext to con-ceal the unlawfulness of its actions.Employees in the Appropriate Unit for CollectiveBargaining on April 24 and 25, 1978The parties stipulated to the appropriateness of theunit as described under section A herein. The record(G.C. Exh. 11) shows that on April 24 and 25, 1978, Re-spondent had 79 employees about whom there was noquestion as to their inclusion in the appropriate unit.General Counsel's Exhibit 11 also list the names of threepersons about whom there was some question as to theirinclusion in the appropriate unit. Those employees were:Carol Waybright, who was discharged by Respondenton March 24, 1978, and Tip Starkey, son, and Carol JoTenney, daughter, of Vice President and Co-Owner Clif-ton Starkey. The credited evidence of record establishedthat between February 9 and April 25, 1978, employees,including dischargee Carol Waybright, signed union au-thorization cards for the Union.Although counsel for Respondent in his examination ofthe witnesses implied, and at least witnesses PauletteRussell and Carolyn Lance indicated in their testimony,that the Union engaged in fraudulent misrepresentationsin its card solicitation campaign, Respondent thereuponattempted to establish that several union cards were im-properly executed and were therefore invalid. However,I find that the cards involved were single-purpose cardsauthorizing the Union to act as the signatory's collective-bargaining representative, and for checkoff, membership,and dues. I further find there was no credible evidenceof misrepresentation by the Union in soliciting the signa-tures of the employees. It is noted that a clear statementof the purpose of the cards is printed on its face, and,standing alone, is self-explanatory.Respondent has failed to establish that any of the sig-natories of the cards were unable to read, or that anyunion solicitor engaged in any fraudulent conduct in theprocess of securing the signature of any signatory. In theabsence of such evidence, it is presumed that each signa-tory read and understood the contents of the card. I findno merit in the testimony of Paulette Russell, CarolynLance, or any other witness who implied or testified thatthe Union engaged in improper conduct in its solicitationcampaign. Moreover, I discredit the testimony of Pau-lette Russell, Carolyn Lance, and any other witnesseswho so testified, because, not only are their versionsunique among all of the witnesses who testified to thecontrary, but their versions are repugnant to the explicitlanguage on the face of the cards. Gissel Packing Co.,Inc., 395 U.S. 575 (1969).The parties stipulated to the admission of GeneralCounsel's Exhibit 11 which listed the names of 79 em-ployees whose inclusion in the unit is uncontested.Adding to that list (G.C. Exh. I 1) names of the contestedpersons (Waybright, Tip Starkey, and Tenney) brings thetotal number to 82 employees. Hence it is clear that onboth dates, April 24 and 25, the Union represented a ma-jority (44 to 39) on April 24, and also a majority (45 to38) on April 25, 1978. It hereinbefore having been foundthat Carol Waybright was unlawfully terminated onMarch 24, 1978, she was then, and is now, properly anemployee for purposes of computing majority status ofthe employees. Thus, Waybright's card should be count-ed and she should be included in the appropriate unit, ascounsel for the General Counsel contends.Counsel for the General Counsel argues that Tip Star-key, son of Vice President and Co-Owner Clifton Star-key, should not be included in the bargaining unit be-cause his interests are more closely aligned with those ofmanagement than with those of the employees. On theother hand, counsel for Respondent argues that Tip Star-key should be included within the unit since he does notenjoy any special status and has a community of interestwith the other employees. In this regard, the essentiallyundisputed and credited testimony of record shows thatTip Starkey has been in the employ of Respondent for 5years as a mechanic and cutter; that Tip earns $3.70 perhour as of January 1, 1978, approximately 80 cents abovethe minimum wage paid to all other nonsupervisory em-ployees of Respondent; that, in the absence of supervi-sors in the plant, Tip Starkey is in charge of other em-ployees; that he has always possessed a set of keys withwhich he would open the plant on Saturdays, and, mostrecently, he has been using the keys to open the plantduring weekdays; that he has interviewed prospectiveemployees and has recommended that they be hired; andthat the record is not quite clear as to whether Tip Star-key resided in home quarters provided for by himself, orwith some assistance from his father, at the time of therepresentation hearing held on May 15, 1978.The record shows that Vice President and Co-OwnerClifton Starkey, father of Tip Starkey, owns 34 percentof the shares of Respondent, President Anthony Casselaowns 33 percent, and Jane Starkey, sister-in-law of Clif-ton Starkey, owns 33 percent. Counsel for the Respond-ent argues that since Clifton Starkey is not a majoritystockholder of Respondent, Tip Starkey's interest shouldnot be aligned with that of management's citing CherrinCorp. v. N.LR.B., 349 F.2d 1001 (6th Cir. 1965), cert.denied 382 U.S. 981 (1966). However, it is observed that,although Vice President Starkey owns only 34 shares ofRespondent, when that percentage is considered along551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the fact that 33 shares are owned by Jane Starkey,sister-in-law of Clifton Starkey and aunt of Tip Starkey,as well as with the several of the above-described func-tions carried out by Tip Starkey, it is clear that Tip Star-key's interests are more closely aligned with those ofmanagement than with those of employees included inthe unit.Although there is no consanguine relationship betweenTip Starkey and Jane Starkey, the latter is neverthelessthe aunt of Tip Starkey, and when her 33 shares arecombined with that of his father's 34 shares, they jointlyown 67 percent of the corporate Respondent. Neverthe-less, aside from this factor, when Clifton Starkey's own-ership is considered, individually or jointly (with that ofJane Starkey's as co-manager), in conjunction with theaforedescribed function performed by Tip Starkey, andthe fact that Clifton Starkey is involved in the day-to-day management of the Respondent, it appears to bequite certain that Tip Starkey would have a more atten-tive and sensitive ear to the day-to-day work concerns ofRespondent. Additionally, Tip may even have access tospecial privileges, favorable working conditions, and per-sonnel information to which other employees will nothave access. Economy Cash Stores, Inc., a/k/a CardinalFood Town, 202 NLRB 930 (1973).Pursuant to the above evidence, reasons, and cited au-thority, I conclude and find that Tip Starkey's interestsare more aligned with those of management, and that hedoes not enjoy the same community of interest with em-ployees as do other employees and, therefore, should notbe included in the appropriate unit.Counsel for the General Counsel takes no positionwith regard to the employment status of Carol JoTenney, the emancipated and economically independentdaughter of Vice President and Co-Owner Clifton Star-key. In this regard, it is particularly noted that Carol JoTenney does not exercise any managerial functions in theplant but only work duties like those of her fellow em-ployees. It was also established in the record that she hasnot lived in her father's house for several years, but infact maintains a home independent and separate from his.Since her father, Clifton Starkey, is a minority sharehold-er, even though her aunt, Jane Starkey, holds 33 sharesin Respondent, she does not perform any managerialfunctions in the plant as does her brother, Tip Starkey. Itherefore find that Carol Jo Tenney has a community ofinterest more aligned with her fellow employees, andthat her relationship with management is not such that itmay be found that her interests are more aligned withthose of management. For these reasons, she should beincluded in the appropriate unit.Since Tip Starkey has been found not to be included inthe appropriate unit, and Carol Waybright has beenfound to be an employee in the appropriate unit, the totalnumber of employees in the unit on April 24 and 25,1978, were 81 and 82, respectively. It is therefore clearthat since the Union held 44 signed authorization cardson April 24, 1978, the Union clearly held a majoritystatus of Respondent's employees on that date, as well aswhen it held 45 signed cards on April 25, 1978.Consequently, I conclude and find that on April 24,and more particularly on April 25, 1978, the Union rep-resented a majority of Respondent's employees in the ap-propriate unit heretofore described. N.LR.B v. GisselPacking Co., Inc. supra, Cumberland Shoe Corporation,144 NLRB 1268, enfd. 351 F.2d 917 (6th Cir. 1965);Goodyear Tire and Rubber Company, 138 NLRB 453(1962).Accordingly, Respondent is hereby ordered to recog-nize and, upon request, bargain collectively with theUnion herein, from April 25, 1978, the date on which theUnion represented its greatest majority of Respondent'semployees.Additionally, it is well established by the credited evi-dence of record, upon which I find, that the Union'scard solicitation campaign commenced on February 9,1978; that between March 5 and 20, 1978, the Union ob-tained its largest number of signed authorization cards;that the record is replete with evidence showing thatcommencing on March 24, 1978, Respondent embarkedon the commission of various and numerous unfair laborpractices, which continued until a few minutes before theUnion's election on July 14, 1978; and that the conse-quential magnitude of such unfair labor practices inter-fered with the election process and caused or inducedthe likelihood of dissipating the Union's majority statusand precluding the holding of a fair election.I further find that Respondent's aforementioned unlaw-ful conduct constituted the commission of independent,substantial, and pervasive unfair labor practices disrup-tive of election conditions or processes, with the likeli-hood of preventing a free election and causing the dissi-pation of the Union's majority, thereby warranting the is-suance of a bargaining order. N.L.R.B. v. Gissel PackingCo., supra, and Steel-Fab, Inc., 212 NLRB 169 (1974).Since the Union acquired its greatest majority (45signed authorization cards) on April 25, 1978, Respond-ent is hereby ordered to recognize and, upon request,bargain collectively with the Union from April 25, 1978.Although it is clear Respondent embarked upon itscourse of unlawful conduct on March 24, 1978, Respond-ent will not be ordered to bargain with the Union as ofthat date, since the Union was not shown to have had amajority status before April 24 and 25, 1978. Ultra-SonicDe-Burring Inc., of Texas, 233 NLRB 1060 (1977).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce. They are unfair labor practiceswithin the meaning of Section 8(aX3) and (1) and Section2(6) and (7) of the Act.Having found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.552 MODERN MANUFACTURING COMPANYIt has been found that Respondent has interfered with,restrained, and coerced its employees in the exercise oftheir Section 7 protected rights, in violation of Section8(aX)(1) of the Act, by coercively threatening employeeswith less work and layoffs, threatening employees witheconomic reprisal, and/or telling employees it would befutile to select the Union as their collective-bargainingrepresentative, threatening employees by telling them ithad terminated an employee and laid off another employ-ee for union activities, telling employees not to signunion authorization cards, coercively interrogating em-ployees concerning their union activities, membership,and sympathies, and the union activities, membership,and sympathies of other employees, soliciting employees'grievances in an effort to dissuade them from selectingthe Union as their collective-bargaining representative,asking employees to tell other employees not to selectthe Union as their collective-bargaining representative,telling employees Respondent was against the Union andwould do anything to stop the Union from becomingtheir collective-bargaining representative, all for the pur-pose of discouraging their interest in and/or support forthe Union; that Respondent discriminated against its em-ployees by discharging Carol Waybright, Joan Ball,Pearl Irene Smith, Deborah Lee, and David Pringle, inviolation of Section 8(aX3) and (1) of the Act, and bydiscriminatously discharging David Pringle because heeither filed charges and/or gave testimony under theAct, in violation of Section 8(aX4) and (1) of the Act;and that such unlawful conduct by Respondent preventsthe carrying out of a free election and had the likelihoodof dissipating the Union's majority status. The recom-mended Order will provide that Respondent cease anddesist from engaging in such unlawful conduct and bar-gain with the employees' designated collective-bargain-ing representative, the International Ladies' GarmentWorkers' Union, Upper South Department, AFL-CIO;and that it offer reinstatement to Carol Waybright, JoanBall, Pearl Irene Smith, Deborah Lee, and David Pringleto their former jobs, but, if their jobs no longer exist, toequivalent positions, and make them whole for any lossof earnings within the meaning of and in accord with theBoard's decision in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977),10 except as modified by the wording of such rec-ommended Order.Finally, I shall recommend that the election in Case 6-RC-8162 be set aside, in view of the bargaining orderentered herein; and that Case 6-RC-8162 be dismissed.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespordent cease and desist from in any other mannerinterfering with, restraining, and coercing employees inthe exercise of their rights guaranteed by Section 7 ofthe Act. N.LR.B. v. Entwistle Mfg. Ca, 120 F.2d 532,536 (4th Cir. 1941.)Ho See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).CONCLUSIONS OF LAW1. Modern Manufacturing Company, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Ladies' Garment Workers' Union,Upper South Department, AFL-CIO, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.3. By threatening employees on various dates betweenMarch 24 and July 14, 1978, with less work and layoffs ifthey selected the Union as their collective-bargainingrepresentative, Respondent violated Section 8(aXl) of theAct.4. By threatening employees on various dates betweenMarch 24 and July 14, 1978, with plant closure if theyselected the Union as their collective-bargaining repre-sentative, Respondent violated Section 8(aXl) of the Act.5. By threatening employees on various dates betweenMarch 24 and July 14, 1978, with economic reprisaland/or telling employees it would be futile to select theUnion as their collective-bargaining representative, Re-spondent violated Section 8(aX1) of the Act.6. By threatening employees by telling them it had ter-minated an employee because of her union activities, Re-spondent violated Section 8(aXl) of the Act.7. By telling employees (in a letter) not to sign unionauthorization cards, Respondent violated Section 8(a)(I)of the Act.8. By coercively interrogating employees on variousdates between March 24 and July 14, 1978, about theirunion activities, membership, and sympathies, and theunion activities, membership, and sympathies of otheremployees, Respondent violated Section 8(aXl) of theAct.9. By soliciting employees' grievances in order to dis-suade them from selecting the Union as their collective-bargaining representative, Respondent violated Section8(aXl) of the Act.10. By asking an employee to tell other employees notto select the Union as their collective-bargaining bargain-ing representative, Respondent violated Section 8(aX1) ofthe Act.11. By telling an employee it was against the Unionand would do anything to stop the Union from becomingtheir collective-bargaining representative, Respondentviolated Section 8(aXl) of the Act.12. By discriminatorily terminating the employment ofCarol Waybright, Joan Ball, Pearl Irene Smith, DeborahLee, and David Pringle, because they joined and/or sup-ported the Union, Respondent violated Section 8(aX3)and (1) of the Act.13. By discriminatorily terminating the employment ofDavid Pringle because he either filed charges withand/or testified in a Board proceeding on behalf of theUnion, Respondent violated Section 8(aX3) and (4) of theAct.14. These unfair labor practices were so independent,substantial, and pervasive that they are disruptive of theelection processes, precluding a fair election and war-ranting the issuance of a bargaining order.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARD15. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 1The Respondent, Modern Manufacturing Company,Inc., Buckhannon, West Virginia, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with less work and layoffsif they select the Union as their collective-bargainingrepresentative.(b) Threatening employees with plant closure if theyselect the Union as their collective-bargaining representa-tive.(c) Threatening employees with economic reprisaland/or telling employees it would be futile to select theUnion as their collective-bargaining representative.(d) Threatening employees by telling them Respondenthad terminated an employee because of her union activi-ties.(e) Telling employees not to sign union authorizationcards.(f) Coercively interrogating employees about theirunion activities, membership, and sympathies, and theunion activities, membership, and sympathies of otheremployees.(g) Soliciting employees' grievances in order to dis-suade them from selecting the Union as their collective-bargaining representative.(h) Asking employees to tell other employees not toselect the Union as their collective-bargaining representa-tive.(i) Telling employees Respondent is against the Unionand Respondent would do anything to stop the Unionfrom becoming the collective-bargaining representativeof the employees.(j) Discriminatorily laying off or terminating the em-ployment of employees because they join or support theUnion.(k) Discriminatorily terminating the employment of anemployee because he either files charges with and/or tes-tifies in a Board proceeding on behalf of the Union.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelyfrom April 25, 1978, with the International Ladies' Gar-ment Workers' Union, Upper South Department, AFL-CIO, as the exclusive representative of the employees" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedby Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions and Order, and all objections theretoshall be deemed waived for all purposes.found herein to constitute an appropriate unit, and, if anunderstanding is reached, embody such agreement in awritten, signed contract.(b) Offer the five discriminatees: Carol Waybright,Joan Ball, Pearl Irene Smith, Deborah Lee, and DavidPringle immediate and full reinstatement to their formerpositions or, if such positions no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights previously enjoyed, and makethem whole for any loss of pay suffered by reason of thediscrimination against them, with interest, in the mannerdescribed in the section of this Decision entitled "TheRemedy."(c) Tip Starkey is not a part of the appropriate unit be-cause his interests are more aligned with those of man-agement's than with those of the employees.(d) Since Carol Waybright was unlawfully terminatedby Respondent she remains a part of the appropriateunit.(e) The following unit constitutes a unit appropriatefor purposes of collective bargaining:All full-time and regular part-time productionand maintenance employees employed by the Em-ployer at its Buckhannon, West Virginia, facility;excluding office clerical employees, sales employeesand guards, professional employees and supervisorsas defined in the Act.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(g) Post at Respondent's place of business, in Buckhan-non, West Virginia, copies of the attached notice marked"Appendix."12Copies of said notice on forms providedby the Regional Director for Region 6, after being dulysigned by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(h) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein." In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."554